Citation Nr: 1417218	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for diabetes mellitus, including as due to exposure to Agent Orange.

4. Entitlement to service connection for bilateral peripheral neuropathy, upper extremities, to include as secondary to diabetes mellitus.  

5. Entitlement to service connection for bilateral peripheral neuropathy, lower extremities, to include as secondary to diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for bilateral hearing loss, tinnitus, diabetes mellitus, and peripheral neuropathy of the upper and lower extremities.

In June 2012, the Veteran presented testimony at a Board Hearing.  A transcript of that hearing is associated with the claims file and has been reviewed.

The issues of entitlement to service connection for diabetes mellitus, including as due to exposure to Agent Orange, entitlement to service connection for bilateral peripheral neuropathy, upper extremities, to include as secondary to diabetes mellitus and entitlement to service connection for bilateral peripheral neuropathy, lower extremities, to include as secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, bilateral hearing loss is the result of military service.

2. Resolving all doubt in favor of the Veteran, tinnitus is the result of military service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims decided herein, the claims have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the Board notes that an award of service connection based solely on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Analysis

I. Service Connection for Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of military service.  He specifically maintains that he was exposed to noise as a radioman aboard ship, while repainting the ship hallways which required the use of pneumatic air hammers to chip paint and while working on the flight line.  

His DD Form-214 reflects that his military occupation was a radio operator.

The Board finds that the Veteran's reported in-service noise exposure is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  Accordingly, in-service noise exposure is established.

Having established in-service noise exposure, the question for consideration is whether the Veteran's bilateral hearing loss is related to such in-service exposure.

Service treatment records (STRs) are negative for complaints, treatment for, or diagnosis of bilateral hearing loss.  The Veteran's August 1966 enlistment and September 1969 separation examination reports show a normal clinical evaluation of his ears.  Audiometric testing was within normal limits during both examinations; however, the Board notes that there was a noticeable shift in puretone thresholds between his entrance to and separation from military service.  

Post-service VA treatment records dated from March to June 2009 note a diagnosis of bilateral mild to moderately severe sensorineural hearing loss.  Notably, in a record dated in May 2009, it was suggested that based on the Veteran's military history, he file a claim of service connection for hearing loss.

The Veteran was scheduled for a VA audiological examination in September 2009, however he failed to report.

The VA examination was rescheduled in January 2010.  At the time of the examination, the Veteran reported military nose exposure to include jet engines on the flight deck and civilian noise exposure to include chainsaw work.  

Consistent with VA treatment records, the examiner found bilateral mild to moderately severe sensorineural hearing loss.  The examiner determined that hearing loss was less likely as not caused by or a result of military noise.  His opinion was based on the Veteran having hearing within normal limits at the time of discharge from military service.

At the June 2012 Board Hearing and in a March 2010 statement submitted by the Veteran, he asserted the he has suffered from hearing loss for years.  He stated that he was not exposed to loud noises before or after military service, including during his career as a real estate agent.  He stated that during flight operations, he would not always have ear protection.  Lastly, he reported that his wife has continually complained about his hearing throughout the years.

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  In his claim of service connection for hearing loss, he indicated that he has suffered from hearing loss since service.  There is no persuasive evidence of record indicating that the Veteran's statements are not credible. 

In view of the foregoing, the Board finds that the evidence is at least in equipoise. In this regard, the Veteran's established in-service noise exposure, his current bilateral hearing loss disability for VA purposes and the significant change in hearing acuity noted between his entrance and separation examination reports weigh heavily in favor of the claim of service connection for hearing loss.  

The Board acknowledges the negative etiological opinion provided by the January 2010 VA examiner.  However, the Board notes that the opinion appears to be based on a finding that the Veteran had normal hearing at separation from service.  The Board highlights that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, there is no indication that the examiner considered the threshold shift in hearing between entrance to and separation from military service when rendering his opinion.

Finally, it is noted that for chronic diseases such as organic disease of the nervous system (including sensorineural hearing loss), it is permissible to award service connection solely based on competent and credible evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II. Service Connection for Tinnitus

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

As previously discussed, in-service noise exposure has been established.

In the January 2010 VA examination, the examiner noted that the Veteran suffered from tinnitus.  However, he opined that the Veteran's tinnitus was less likely as not related to his active service.  The examiner did not provide a rationale to support his opinion.

At the June 2012 Board Hearing, the Veteran testified that tinnitus started during service while working as a radio operator.  He asserted this contention in a statement submitted in support of his claim.

In the instant case, even though the VA examiner provided a negative etiological opinion, the Board again observes service connection may be established upon a showing of continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Furthermore, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is competent to report that he has tinnitus, and has indicated that he has suffered from tinnitus since military service.  The Board finds the Veteran's statements regarding the onset of tinnitus credible.  Again, for chronic diseases under 38 C.F.R. § 3.309(a), service connection may be awarded solely based on evidence of continuity of symptomatology.

Thus, accepting his lay statements, and resolving reasonable doubt in his favor, service connection is warranted for tinnitus.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



REMAND

The Board finds that additional development is required before the issues of entitlement to service connection for diabetes mellitus, bilateral peripheral neuropathy, upper extremities and bilateral peripheral neuropathy, lower extremities are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2013).

In a statement submitted by the Veteran in December 2009, he withdrew his claims of service connection for conditions associated with exposure to Agent Orange.  In September 2010, he filed a notice of disagreement (NOD) requesting that the claims be reinstated, thereby negating his initial withdrawal.  The RO considered the NOD as a claim to reopen previously denied claims.  However, the Board notes that the NOD was submitted within one year of the September 2009 rating decision which initiated the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  To that end, review of the claims file reveals that the RO has not issued a statement of the case (SOC) regarding the issues of service connection for diabetes mellitus and bilateral peripheral neuropathy of the upper and lower extremities.  The Board is, therefore, obligated to remand these issues.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for diabetes mellitus, bilateral peripheral neuropathy, upper extremities and bilateral peripheral neuropathy, lower extremities.  The Veteran and his representative are advised that they will have sixty days from the date of mailing of the statement of the case to submit a substantive appeal.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


